                      Case 1:17-cv-01813-KPF Document 89 Filed 09/29/20 Page 1 of 2



MEMO ENDORSED
                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                             MELISSA WACHS
Corporation Counsel                          100 CHURCH STREET, Rm. 3-146                                     Senior Counsel
                                                  NEW YORK, NY 10007                                   Phone: (212) 356-2424
                                                                                                         Fax: (212) 356-3509
                                                                                                       mwachs@law.nyc.gov
                                                                               September 28, 2020



        Via ECF
        Honorable Katherine P. Failla
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re:   Hafeez Saheed v. City of New York, et al.,
                                17 CV 1813 (KPF)
        Your Honor:


                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to the defense of the above-referenced matter. I write to
        respectfully request an extension of time to submit defendants’ pretrial submissions, currently
        due October 2, 2020, until October 7, 2020, assuming plaintiff provides his portion of the Joint
        Pre-Trial Order (“JPTO”) to the undersigned by September 30, 2020. Plaintiff has not indicated
        whether he consents to this proposal.

                Briefly by way of background, on July 10, 2020, Your Honor set a trial date in this matter
        for November 16, 2020, and ordered pretrial submissions due October 2, 2020. (DE 84) Since
        that time, due to complications surrounding the ongoing public health crisis, the trial date has
        been adjourned and parties are to update the Court as to their schedules for spring, 2021 by
        January 22, 2021. (DE 85, 87) On September 21, 2020, mindful of plaintiff’s pro se status, the
        undersigned emailed plaintiff a Word Document with a blank JPTO, tailored to Your Honor’s
        Rules, and indicated which portions plaintiff should fill out. The undersigned requested plaintiff
        return his portion by September 25, 2020, so that the undersigned could review and object to
        plaintiff’s portion, and return it to plaintiff with sufficient time for plaintiff to then object, prior
        to the filing date. On September 25, 2020, plaintiff indicated he would return his portion by
        September 30, 2020. Defendants responded and indicated that if plaintiff could not provide his
        portion on September 25, 2020, they would write the Court to ask for a week’s extension,
        calculated from when plaintiff does provide his papers.
           Case 1:17-cv-01813-KPF Document 89 Filed 09/29/20 Page 2 of 2




         Defendants cannot submit the JPTO without having had time to review and object to
 plaintiff’s portion. Similarly, it is difficult for defendants to make a final determination on what
 must be moved in limine in the absence of plaintiff’s list of witnesses, exhibits, and his
 descriptions of the claims to be tried. Finally, plaintiff holds the burden of proof in this case, and
 is prosecuting this matter. The evidence he anticipates to present at trial may impact defendants’
 defense strategy and what is put forth in the JPTO.

       For these reasons, defendants respectfully request an extension until October 7, 2020,
 assuming plaintiff provides his portion of the JPTO by September 30, 2020, to file their pretrial
 submissions.

         Thank you for your consideration in this regard.

                                                               Respectfully submitted,

                                                               /s Melissa Wachs
                                                               Melissa Wachs
                                                               Senior Counsel



 cc:     Via ECF
         Plaintiff, pro se


Application GRANTED. The Clerk of Court is directed to mail a copy of
this Order to Plaintiff's mailing address on file.



Dated:    September 29, 2020                         SO ORDERED.
          New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
